 1

 2

 3

 4

 5

 6

 7                                           UNITED STATES DISTRICT COURT

 8                                FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JACOB BONCYZK,                                       No. 2:19-cv-00546 JAM CKD
11                              Plaintiff,
12               v.                                        ORDER
13    WILL SHAFFER, et al.,
14                              Defendants.
15

16             Plaintiff is proceeding through counsel in this federal civil rights action brought pursuant

17   to 42 U.S.C. § 1983. Plaintiff’s motion to proceed in forma pauperis was referred to the

18   undersigned pursuant to Local Rule 302. (ECF No. 4.) Plaintiff has submitted an affidavit

19   making the showing required by 28 U.S.C. ' 1915(a)(1). (ECF No. 3.) Accordingly, plaintiff’s

20   request to proceed in forma pauperis will be granted.

21             ACCORDINGLY, IT IS ORDERED that:

22             1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 3) is granted.

23             2. The case is referred back to Judge Mendez for further proceedings.

24   Dated: April 3, 2019
                                                          _____________________________________
25
                                                          CAROLYN K. DELANEY
26                                                        UNITED STATES MAGISTRATE JUDGE

27   2 / boczyk0546.ifp.serve


28
                                                           1
